Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-8 are pending.
The prior art submitted on October 08, 2020 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (2020/0082185).
As per claim 1, Yamamoto et al. disclose a parking assist apparatus, installed on a vehicle and configured to be capable of performing an autonomous parking control to move said vehicle from a parking start position to a final target parking space so that said vehicle is parked in said final target parking space (see the abstract), which includes a camera device configured to capture images around said vehicle to obtain image information (see figure 1, item 15); a display (see figure 1, item 12); and a control unit (see at least figure 1, items 14a and 14d) configured to specify, based on said image information, one or more of parking possible spaces each of which is a space to which said vehicle can be moved to be parked from said parking start position owing to said autonomous parking control (see at least figure 4; paragraph 0050); produce a virtual viewpoint image of surroundings of said vehicle viewed from a virtual viewpoint located obliquely above said vehicle, based on said image information (see at least paragraph 0030); and display, on a first predetermined image display area of said display, a first surrounding image that includes said virtual viewpoint image and a first target parking space frame in such a manner that said first target parking space frame is superimposed on a tentative target parking space within said virtual viewpoint image, said tentative target parking space being one of said parking possible spaces that has been tentatively selected as said final target parking space, wherein, said control unit is configured to specify said virtual viewpoint for producing said virtual viewpoint image from predetermined virtual viewpoints, based on a relative position of said tentative target parking space with respect to said vehicle, so that an entire area of said tentative target parking space is displayed within said first predetermined image display area (see at least figures 11-15 and paragraphs 0074-0079 and 0084-0097). 
As per claim 2, Yamamoto et al. disclose the limitations of claims 2 and 3 in at least paragraphs 0033, 0042, 0053, 0073, 0075, 0081, 0088, 0091, 0092 and 0101.
With respect to claim 8, the limitations of this claim has been noted in the rejections above.  It is therefore considered rejected as set forth above.
Claim 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-3 and 8 are rejected.  Claim 4-7 are objected
The following references are cited as being of general interest:  Sakakibara et al. (2007/0057816), Fulushima (2019/0160971) and Fortmann (2018/0308275). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 29, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661